Case 9:20-cv-80469-KAM Document 5 Entered on FLSD Docket 04/21/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  NELSON FERNANDEZ                    )
                                      )
                  Plaintiff,          )
                                      )
  v.                                  )
                                      )                Case No. 9:20-cv-80469
  THE WALKING COMPANY, a foreign for- )
  profit corporation                  )
                                      )
                  Defendant.          )
                                      )


           DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                      TO RESPOND TO THE COMPLAINT

        Defendant, THE WALKING COMPANY, (“Defendant”) respectfully moves for a brief

 extension of time up to and including May 22, 2020, to answer, move, or otherwise respond to

 Plaintiff’s Complaint, and state the following in support:

    1. Plaintiff filed the Complaint on March 23, 2020 and served Defendant with the Summons

 and Complaint on April 1, 2020 (Doc 3). Accordingly, Defendant is due to respond to the

 Complaint on or before April 22, 2020.

    2. When an act may or must be done within a specified time, the Court may, for good cause,

 extend the time, with or without motion or notice, if the request is made before the original time

 or its extension expires. See Fed. R. Civ. P. 6(b).

    3. This request is being made before the original deadline expires.

    4. Defendant’s counsel is in the process of intaking and reviewing Defendant’s files relevant

 to the underlying litigation. In order to fully investigate and formulate an appropriate response(s)

 to the Complaint on behalf of the Defendant, counsel for Defendant requests a brief extension of


                                                   1
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
Case 9:20-cv-80469-KAM Document 5 Entered on FLSD Docket 04/21/2020 Page 2 of 3



 time, up to and including May 22, 2020, to respond to Plaintiff’s Complaint. Furthermore, counsel

 for the parties are engaging in early discussions to determine if amicable resolution is possible.

    5. This extension is not being sought for the purposes of delay, nor will this brief extension

 prejudice any party to the litigation.

    6. The undersigned has discussed the subject matter of this Motion with Plaintiff’s counsel,

 who is not opposed to the relief sought herein.

        WHEREFORE, Defendant respectfully request an extension of time up to and including

 May 22, 2020, to answer, move or otherwise respond to Plaintiff’s Complaint.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                   2
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
Case 9:20-cv-80469-KAM Document 5 Entered on FLSD Docket 04/21/2020 Page 3 of 3



                            LOCAL RULE 7.1(a)(3) CERTIFICATE

        Counsel for Defendant has conferred with counsel for Plaintiff who has no objection to

 the relief requested.

 DATED this 21st day of April, 2020.

                                               Respectfully submitted,
                                               Spire Law, LLC
                                               12249 Science Drive, Suite 155
                                               Orlando, Florida 32826


                                               By: /s/Heather M. Meglino
                                                   Heather M. Meglino, Esq.
                                                   Florida Bar No. 91857
                                                   heather@spirelawfirm.com
                                                   brook@spirelawfirm.com


                                               Attorney for Defendant | The Walking Company



                                  CERTIFICATE OF SERVICE

         I hereby Certify that on this 21st day of April, 2020, the foregoing was electronically filed
 with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a notice
 of electronic filing to: Pelayo M. Duran, Esq. at duranandassociates@gmail.com at 4640 N.W. 7th
 Street, Miami, FL 33126-2309 and Roderick Victor Hannah, Esq. at rhannah@rhannahlaw.com at
 8751 W. Broward Blvd., Suite 303, Plantation, FL 33324.


                                                 /s/ Heather M. Meglino
                                                 Heather M. Meglino, Esq.




                                                  3
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
